           Case 1:17-cv-00271-GSK Document 52                           Filed 04/07/21   Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE: HON. GARY S. KATZMANN, JUDGE

------------------------------------------------------------------------- X
SECOND NATURE DESIGNS, LTD.                                                :
                                                                           :
                  Plaintiff,                                               :
                                                                           :
                  v.                                                       :       Court No. 17-00271
                                                                           :
UNITED STATES OF AMERICA,                                                  :
                                                                           :
                  Defendant.                                               :
------------------------------------------------------------------------- X

                                           JOINT STATUS REPORT

         Pursuant to this Court’s order dated February 19, 2021, see ECF 51, the parties submit this

Joint Status Report. As stated in the parties’ previously submitted status reports, on August 7,

2020, Defendant filed a Motion to Compel Plaintiff to Supplement Its Responses to Defendant’s

Interrogatories and Requests for Production.                See ECF 38. Since that time, the parties have

continued to engage in discovery. On April 6, 2021, the parties came to agreement on a list of the

853 individual product styles that Plaintiff believes are covered by the claims in its complaint in

this litigation. Also on April 6, 2021, Plaintiff indicated to Defendant that Plaintiff believes one

additional product style is also at issue in this litigation, and provided new factual informa tio n

concerning one additional product style. In regards to this final product, Defendant has requested

that if Plaintiff intends to litigate this additional product style, Plaintiff should provide Defendant

with information regarding two of the several components of the product’s recipe, and clarifica tio n

regarding the proper name of the product. Defendant noted that the name of the product in the

spreadsheet that Plaintiff provided is not the same as the name of the product that Plaintiff wishes

to add to the list of 853 subject product styles. In addition, the parties are continuing discussion
         Case 1:17-cv-00271-GSK Document 52                Filed 04/07/21      Page 2 of 3




to work towards a resolution in determining whether a simple stipulation or a motion to amend the

summons will be needed to drop entries which Plaintiff will no longer litigate.

       Although the parties are close to agreeing on the complete universe of styles at issue in this

case, Defendant still expects Plaintiff to respond fully to all of Defendant’s pending discovery

requests. By describing in detail each style at issue in this case, Plaintiff has attempted to respond

fully to Defendant’s Interrogatories Nos. 3 and 4 (“3. Describe in detail the merchandise at issue

in this litigation, including, but not limited to, each and every style number or item number,

physical characteristics of each item and/or corresponding identifying marks,” and “4. Describe in

detail the manufacturing and production processes for each and every style or item number of the

merchandise at issue in this litigation.”).   See Def. Mot. to Compel, at 2 (ECF 38). However,

Plaintiff has not yet provided the source documents for the information contained in the summary

Excel spreadsheets that it has provided to Defendant since the Motion to Compel was filed, as

requested in Defendant’s Request for Production (RFP) No. 1 (“1. Identify and produce all

documents which contain facts and/or the information necessary for the plaintiff to respond to

defendant’s first interrogatories, regardless of whether plaintiff relied on the document, and

correlate each document with the specific interrogatory response(s).”). See id., Exh. 2. Defendant

also expects Plaintiff to complete and/or supplement its responses to Defendant’s RFPs Nos. 4-8.

See id., RFP Nos. 4-8.

       In addition, once Plaintiff has completed its responses to Defendant’s discovery requests,

Defendant intends to depose plaintiff, through a designated agent, on the complete and accurate

universe of subject styles at issue, including styles that were previously inaccurately or

incompletely described or not disclosed. Further, Defendant has now obtained sufficient

information regarding the nature of the styles at issue such that upon review, it intends to seek
         Case 1:17-cv-00271-GSK Document 52                 Filed 04/07/21     Page 3 of 3




internal agency approval to assert counterclaims resulting from new styles that were previously

undisclosed or styles that were previously inaccurately or incompletely described.

       Plaintiff does not agree with the defendant’s point of view on all of the above statements,

including but not limited to the need for further depositions and possible counterclaims being

filed after years of litigation. However, Plaintiff does agree that some issues may be further

resolved with further cooperation between the parties.

       In light of the above, the parties jointly request that this Court enter a further order

requiring the Filing of a Joint Status Report on April 21, 2021 and continue to hold Defendant’s

Motion in abeyance while the parties continue to work together.



Respectfully submitted,

/s/ John M. Peterson                                   BRIAN M. BOYNTON
John M. Peterson                                       Acting Assistant Attorney General
Patrick B. Klein
NEVILLE PETERSON LLP                                   JEANNE E. DAVIDSON
One Exchange Plaza                                     Director
55 Broadway, Suite 2602
New York, NY 10006                             By:     /s/ Justin R. Miller
(212)-635-2730                                         JUSTIN R. MILLER
jpeterson@npwny.com                                    Attorney-In-Charge
Counsel for Second Nature Designs, Ltd.                International Trade Field Office

                                                       /s/ Brandon A. Kennedy
                                                       BRANDON A. KENNEDY
                                                       Trial Attorney
                                                       Department of Justice, Civil Division
                                                       Commercial Litigation Branch
                                                       26 Federal Plaza – Suite 346
                                                       New York, New York 10278
                                                       (212) 264-9237
Dated: April 7, 2021                                   Attorneys for Defendant
